Title: From Benjamin Franklin to Jane Mecom, 12 February 1756
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philadelphia, 12 February, 1756.
I condole with you on the loss of our dear brother. As our number grows less, let us love one another proportionably more.
I am just returned from my military expedition, and now my time is taken up in the Assembly. Providence seems to require various duties of me. I know not what will be next; but I find the more I seek for leisure and retirement from business, the more I am engaged in it.
Benny, I understand, inclines to leave Antigua. He may be in the right. I have no objection.
My love to brother, and to your children. I am, dearest sister, Your affectionate brother,
B. Franklin.
